Whitfield, J.,
delivered the opinion of the court.
The failure to acknowledge the deed made in 1868 until July *72613, 1870, did not invalidate the sale. When acknowledged, the acknowledgment recited that it was delivered on the day of its date, the sixth day of July, 1868. The filing on the fourteenth of September, 1870, was a filing for record. The deed, not having been shown not to have been lodged with the probate clerk for the two years required, and the acknowledgment being of delivery on the day of its date, it sufficiently appears that the deed was lodged with the probate clerk for the two years. The acknowledgment was for the purpose of registration. The owner, whose land had been sold for taxes, was as fully apprised of all his rights as to redemption by the deed, thus lodged at the place and with the officer and for the period designated by law, unacknowledged, as if it had been acknowledged. Acknowledgment added nothing to his information on that subject, and in no way affected his rights as to redemption. The sale to the state in 1882, for the taxes of 1881, was void, as held in Redmond v. Banks, 60 Miss., 293.

Affirmed.